FOUR.NET, Chief Justice.
The issues presented for our determination in this case are identical with those raised in Board of Levee Commissioners of *93the Orleans Levee Dist. v. Aurianne, with which it was consolidated for trial, and the decision in that case is, therefore, controlling here.
For the reasons assigned in Board of Levee Commissioners of Orleans Levee Dist. v. Aurianne, La.Sup., 85 So.2d 39,1 the judgment appealed from is set aside, and it is now adjudged that The Board of Levee Commissioners of the Orleans Levee District he decreed to be the owner of: A ■certain lot of ground and improvements thereon, in the Third District in the City of New Orleans, at Milneburg, in square bounded by Frankfort Street, Elysian Fields Avenue, Marigny Street and Columbia Street, designated as one-half of Lot 11 or Lot G, which said Lot G measures 33.9 feet front on Elysian Fields Avenue by a depth of 127.9 feet. It is further ordered, adjudged and decreed that the case be remanded to the lower court to receive evidence and fix the valuation of the above described property as of the date of its appropriation by the plaintiff, that is, October 21, 1930, and to render judgment accordingly, all in conformity with Article 16, § 7 of the Louisiana Constitution of 1921, as amended, LSA.

. 229 La. 83.